Name: COMMISSION REGULATION (EEC) No 2920/93 of 22 October 1993 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the tariff quota for the second half of 1993
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade
 Date Published: nan

 No L 264/40 Official Journal of the European Communities 23 . 10. 93 COMMISSION REGULATION (EEC) No 2920/93 of 22 October 1993 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the tariff quota for the second half of 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Article 20 thereof, Whereas Council Regulation (EEC) No 1442/93 (2), as amended by Regulation (EEC) No 2009/93 (3), lays down detailed rules for the application of the arrangements for importing bananas into the Community ; tariff quota opened for the second half of 1993 and to set, for each of the abovementioned categories of operators, uniform reduction coefficients to be applied to each operator's reference quantity to determine the quantity allocated for the second half of 1993 ; Whereas the notifications made by the Member States pursuant to Article 5 (3) of Regulation (EEC) No 1442/93 concerning the total reference quantities allocated to the operators registered with them and the total quantities of bananas marketed in respect of each activity by those operators reveal that the same quantities in respect of the same activity have been counted twice for different opera ­ tors in several Member States ; whereas checks made with the competent authorities in several Member States has corroborated these findings and enabled a relatively precise assessment to be made of the quantities involved in this duplication which arises from an incorrect applica ­ tion of the criteria for determining the activities giving right to an allocation from the tariff quota ; Whereas use of the abovementioned figures as notified by certain Member States would lead, in view of the quanti ­ ties counted twice, to the determination, pursuant to Article 6 of Regulation (EEC) No 1442/93, of an excessi ­ vely high single reduction coefficient to the disadvantage of the category of operators referred to in Article 19 (1 ) (a) of Regulation (EEC) No 404/93 ; whereas to prevent a serious distortion in the way operators are dealt with resulting in a disadvantage to certain operators which would be very difficult to rectify and a disturbance of the tariff quota arrangements, the reduction coefficient should be determined on the basis of the notifications from the Member States after the quantities counted twice have been estimated by the Commission and the figures corrected accordingly ; Whereas the Management Committee for Bananas has not given an opinion within the time limit set down by its President, Whereas Article 2 of Regulation (EEC) No 1442/93 set the volume of the tariff quota for the import of third country and non-traditional ACP bananas, laid down in Articles 18 and 19 of Regulation (EEC) No 404/93 , at 665 000 tonnes for category A operators and at 300 000 tonnes for category B operators ; Whereas Commission Regulation (EEC) No 1443/93 (4), as last amended by Regulation (EEC) No 2396/93 (*), esta ­ blished transitional measures for the application of the common organization of the banana market in 1993 ; whereas, in accordance with Article 3 thereof, the compe ­ tent authorities of the Member States should, following appropriate control and verification, determine the reference quantities for category A and B operators for the period 1989 to 1991 ; whereas, in accordance with the second subparagraph of Article 19 (2) of Regulation (EEC) No 404/93 and Article 5 of Regulation (EEC) No 1443/93, the competent authorities should determine the quantity allocated to each operator in the abovemen ­ tioned categories for the period 1 July to 31 December 1993 ; Whereas the figure for the total of the reference quantities calculated in this way amounts to 2 317 840,899 tonnes for all category A operators and to 1 315 949,619 tonnes for all category B operators ; whereas, in consequence, it is necessary to apply Article 6 of Regulation (EEC) No 1442/93 in order to comply with the volume of the HAS ADOPTED THIS REGULATION : Article 1 (') OJ No L 47, 25. 2. 1993, p . 1 . O OJ No L 142, 12. 6. 1993, p. 6. n O I No L 182, 24. 7. 1993, p . 4&lt; (4) OJ No L 142, 12. 6. 1993, p. 16. O OJ No L 221 , 31 . 8 . 1993, p. 9 . In the context of the tariff quota laid down in Articles 18 and 19 of Regulation (EEC) No 404/93, the quantity alio ­ 23 . 10. 93 Official Journal of the European Communities No L 264/41 cated to each operator of categories A and B for the period 1 July to 31 December 1993, is determined by applying the following reduction coefficients to the operator's reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1443/93 :  for each category A operator : 0,286905,  for each category B operator : 0,2279,72. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The amendement provisions of this Regulation shall apply without prejudice to subsequent amendment, follo ­ wing amendment of the communications by the Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1993. For the Commission Rene STEICHEN Member of the Commission